                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

NATHANIEL JENKINS,

                     Plaintiff,                     Case No. 1:21-cv-394

v.                                                  Honorable Paul L. Maloney

DAVIDS et al.,

                     Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:   July 15, 2021                               /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
